                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

WILLIAM WADE,                                     *

Plaintiff                                         *

v                                                 *           Civil Action No. GJH-17-2998

WARDEN, et al.,                                   *

Defendants                                        *

*        *      *      *       *       *      *       *       *       *       *       *      *

                                   MEMORANDUM OPINION

         Plaintiff brought this civil rights action against Defendants Warden, Dorsey Run

Correctional Facility (DRCF), Facility Administrator, Baltimore City Correctional Center

(BCCC) Warden, and Department of Public Safety and Correctional Services (DPSCS). ECF No.

1. Pending before the Court is Defendants’ Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. ECF No. 10. The Court advised Plaintiff of his opportunity to oppose the

motion, ECF No. 11, and Plaintiff sought and was granted an extension of time to do so, ECF

Nos. 12 & 13. However, Plaintiff did not file an opposition. No hearing is necessary. See Local

Rule 105.6. For the following reasons, Defendants’ motion, construed as a Motion for Summary

Judgment, will be granted.

    I.       BACKGROUND

         In his unverified Complaint, Plaintiff William Wade alleges that on July 6, 2017, he was

transported to BCCC, a facility unequipped to care for handicapped inmates. ECF No. 1 at 2.

Plaintiff advised an unnamed Defendant that he experienced partial paralysis of his left side and

therefore could not be housed at a facility unable to care for people with disabilities. Id. Despite
Plaintiff’s warnings, Defendants housed Plaintiff “on the top tier of BCCC.” Id. During “a mass

movement” of inmates, Plaintiff “was forced down concrete steps,” which he could not

maneuver given his partial paralysis. Id. He fell, sustained injuries, and was taken to the hospital

for treatment. Id.

          At each facility in which Plaintiff has been incarcerated, he has had access to the

Administrative Remedy Procedure (ARP). ECF No. 10-3 at 4–16. In fact, Plaintiff has filed

grievances, unrelated to his claims here, directly with the Inmate Grievance Office (IGO). ECF

No. 10-8 ¶¶ 2–3. However, he did not file an ARP grievance regarding the facts alleged in his

complaint. ECF No. 1 at 2; ECF No. 10-4 ¶¶ 2–3; ECF No. 10-5 ¶¶ 2–3; ECF No. 10-6 ¶¶ 2–3;

ECF No. 10-7 ¶¶ 2–3. Plaintiff explains that he did not file an ARP because he “was injured by,

exclusively—the immediate negligence and breach of fiduciary care caused by defendant’s

actions, and seeks monetary damages that cannot be sought by administrative remedy.” ECF No.

1 at 2.

    II.      DISCUSSION

          Defendants style their motion as a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. When deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court considers only the facts in the complaint or “integral to the complaint.” Sec’y

of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). However,

Rule 12(d) requires courts to treat a motion to dismiss as a motion for summary judgment when

the court considers matter outside the pleadings. Fed. R. Civ. P. 12(d). Before converting a

motion to dismiss to one for summary judgment, courts must give the nonmoving party “a

reasonable opportunity to present all the material that is pertinent to the motion.” Id. Consistent

with this rule, the nonmoving party must have some indication that the court will treat the motion



                                                   2
to dismiss as a motion for summary judgment and “must be afforded a reasonable opportunity

for discovery” if it is essential to the nonmoving party’s ability to oppose the motion. Gay v.

Wall, 761 F.2d 175, 177 (4th Cir. 1985) (citation omitted).

       It is obvious when the moving party styles its motion as a “Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment,” as is the case here, that the Court may treat the

motion as one for summary judgment. See Laughlin v. Metropolitan Wash. Airports Auth., 149

F.2d 253, 260–61 (4th Cir.1998). To show that a reasonable opportunity for discovery has not

been afforded, the nonmoving party must file an affidavit or declaration under Rule 56(d)

explaining why “for specified reasons, it cannot present facts essential to justify its opposition,”

Fed. R. Civ. P. 56(d), or otherwise put the district court on notice of the reasons why summary

judgment is premature, see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244–45

(4th Cir. 2002). Here, Plaintiff has not filed a Rule 56(d) affidavit or otherwise requested

discovery in this matter. Under these circumstances, the Court will construe Defendants’ motion

as a Motion for Summary Judgment.

       Pursuant to Federal Rule of Civil Procedure 56, the Court grants summary judgment if

the moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Balt. Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a

genuine dispute on a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.



                                                  3
574, 586-87 (1986). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” Anderson, 477 U.S. at 248. A dispute of material fact is only “genuine” if

sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict for

that party. Id. at 248–49.

       Defendants are entitled to judgment as a matter of law if no genuine dispute of material

fact exists regarding Plaintiff’s failure to exhaust his administrative remedies. Under the Prison

Litigation Reform Act (“PLRA”), plaintiffs must exhaust the administrative remedies available

to them before bringing any action related to prison conditions. 42 U.S.C. § 1997e(a). The

exhaustion requirement applies to any “suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

       The purposes of exhaustion include “allowing a prison to address complaints about the

program it administers before being subjected to suit, reducing litigation to the extent complaints

are satisfactorily resolved, and improving litigation that does occur by leading to the preparation

of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007). Prisoners must pursue

administrative grievances until they receive a final denial of the claims, appealing through all

available stages in the administrative process. Chase v. Peay, 286 F. Supp. 523, 530 (D. Md.

2003); Gibbs v. Bureau of Prisons, 986 F. Supp. 941, 943–44 (D. Md. 1997) (dismissing a

federal prisoner’s lawsuit for failure to exhaust, where plaintiff did not appeal his administrative

claim through all four stages of the BOP’s grievance process); see also Booth v. Churner, 532

U.S. 731, 735 (2001) (affirming dismissal of prisoner’s claim for failure to exhaust where he

“never sought intermediate or full administrative review after prison authority denied relief”).

Exhaustion requires completion of “the administrative review process in accordance with the



                                                  4
applicable procedural rules, including deadlines,” “using all steps that the agency holds out, and

doing so properly.” Woodford v. Ngo, 548 U.S. 81, 88 & 93 (2006) (emphasis in original)

(quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)).

       Exhaustion generally may not be excused unless an administrative procedure is not

available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). An administrative remedy is

unavailable “if a prisoner, through no fault of his own, was prevented from availing himself of

it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). For example, an administrative

procedure is rendered unavailable when officers are consistently unwilling or unable to provide

relief to aggrieved inmates, the procedure is so opaque that it is practically incapable of use, or

prison administrators actively thwart inmates from filing grievances. Ross, 136 S. Ct. at 1859–

60.

       The Administrative Remedy Procedure provides the process that Plaintiff needed to

exhaust as an inmate in a Maryland prison seeking to bring an action related to prison conditions.

A prisoner must first file an ARP with the warden of the prison within 30 days of the incident or

when the prisoner gains knowledge of the injury giving rise to the complaint. See Md. Code

Regs. (COMAR) § 12.07.01.04-05.A (2017). Second, if the ARP is denied, or the inmate does

not receive a timely response, a prisoner must file an appeal with the Commissioner of

Correction within 30 days. COMAR § 12.07.01.05.C. If the appeal is denied, the prisoner must

appeal within 30 days to the IGO. See Md. Code. Ann., Corr. Servs. §§ 10-206, 10-210;

COMAR §§ 12.07.01.03, 12.07.01.05.B. Inmates may then seek judicial review of the IGO’s

final determinations in a Maryland Circuit Court. Md. Code Ann., Corr. Servs. § 10-210.

       Here, the parties agree that Plaintiff did not pursue available administrative remedies

prior to initiating this suit. Plaintiff failed to respond to Defendants’ dispositive motion and does



                                                  5
not dispute that he did not institute the ARP process regarding his claims. Plaintiff alleged in his

unverified Complaint that he did not file an ARP regarding his claim because he sought

monetary damages, which he mistakenly believed could not be pursued through the

administrative process. ECF No. 1 at 2. As discussed above, the ARP process begins for claims

such as Plaintiff’s by filing a Complaint at the institutional level. Plaintiff’s mistaken belief to

the contrary does not mean that administrative remedies were unavailable to him. Defendants

have demonstrated that at each facility in which Plaintiff has been incarcerated, he has had

access to administrative remedies. ECF No. 10-3 at 4–16. Plaintiff has not rebutted Defendants’

evidence with any demonstration that officers were consistently unwilling or unable to provide

relief to him, that the procedures were so opaque as to make them practically incapable of use,

that prison administrators actively thwarted him from filing a grievance, or that he was in some

other way prevented from availing himself of administrative remedies through no fault of his

own. Because Plaintiff failed to complete each phase of the administrative process and does not

claim that administrative remedies were unavailable to him, the Court will grant Defendants’

motion to dismiss or for summary judgment for failure to exhaust administrative remedies.

   III.      CONCLUSION

          For the foregoing reasons, Defendants’ Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment is granted. A separate order will issue.

Date: February 15, 2019                                        ________/s/__________________
                                                               GEORGE J. HAZEL
                                                               United States District Judge




                                                   6
